Citation Nr: 1120553	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-16 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for right knee disorder.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The appellant served on active duty for training from May to October 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that denied the benefit sought on appeal.

The appellant appeared at a Board hearing via video teleconference in March 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he injured his right knee while performing reserve duty in the fall of 1972.  He also maintains that a January 1973 service treatment record erroneously stated that this injury occurred while not in an active duty or inactive duty for training status.  

It is unclear from the claims file what efforts were undertaken to obtain the appellant's service personnel records.  Those records, if extant, will be most helpful to the Board in reviewing this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should inquire of the appellant as to whether he has possession of any personnel records related to his active and Reserve service, to include copies of any official orders that directed him to perform active or inactive duty for training during the term from September to December 1972.

2.  The AMC/RO shall contact both the Defense Finance and Accounting Center in Cleveland, Ohio, the Department of the Navy, and the United States Marine Corps for photocopies of any service personnel records, to include official orders, related to the appellant's active service and membership in the Marine Corps Reserve in 1972.  The AMC/RO should ask the custodian of Marine Corps Reserve records for documentation of any active duty or inactive duty for training points for Calendar Year 1972, to specifically include the precise dates on which any active duty or inactive duty for training was performed between September and December 1972.  A simple compilation of Reserve points earned will not be responsive to the Board's request.  The actual dates of service are required.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  After completion of all of the above, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.

4.  Then review the appellant's claim de novo in light of the additional evidence obtained.  If the claim is not granted to his satisfaction, send the appellant and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


